Merrick, C. J.
The testator, in the language of one of the witnesses, having been assaulted, and “ having apprehensions for his life or great bodily harm,” retained the opponent as his protector. He kept him about his person and was in the habit of sending away those who came to employ Casheu, who was a carpenter. He stated repeatedly, that he preferred paying five dollars a *677day, than to let the opponent go. Irwin, by his will, bequeathed Oasheu $100, but it is shown that Oasheu, who was present, stated that he did not wish to-be put in the will.
The testimony leaves no doubt that Oasheu was employed as a protector by Inoin, and that the latter expected to pay him the value of his services.
We know no principle of law which forbids a man who is threatened with violence, or deems it necessary to his personal security, to employ about him persons capable of rendering him efficient assistance in case of need. Wharton Am. Grim. Law, 389.
The opponent is not compelled to content himself with the legacy which is not shown to have been intended as a remunerative donation, but may recover for his services. The length of time he was in the employment of the testator, has not been established with much certainty, and, we think, two hundred and fifty dollars a sufficient allowance.
It is, therefore, ordered, that so much of the judgment of the District Court as rejects the opposition of Henry Oasheu, be reversed; that the said Oasheu be recognized as a creditor of said succession, for the sum of two hundred and fifty dollars, and legal interest thereon, from the filing of said opposition; and that said opponent be placed upon the tableau of distribution for said sum, as a creditor; and that the costs of the appeal, as well as of the lower court, on the opposition, be borne by the succession of said William Inoin, deceased.